Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 10/08/2021.   The changes and remarks disclosed therein were considered.
	An amendment of claims 1, 5, 6, 14, 17, 19 and 20 has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 10/08/2021 with respected to the rejection of Kim Chang Hyun have been fully considered and are persuasive (see pages 8-10 of an amendment filed 10/08/21).  The rejection of Kim Chang Hyun has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Kim Chang Hyun, Rooney Randall J and Cha Sang-Uhn taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 there is no teaching, suggestion, or motivation for combination in the prior art to “a period signal generation circuit configured to generate a sampling period signal, during a sampling period, based on the EQS command and configured to generate an operation period signal, during an operation period, based on the EQS command; and an ECS control circuit configured to generate an ECS active command during the sampling period, wherein the ECS active command is generated to perform an ECS active operation to load a codeword, stored in at least one memory cell, connected to a row path that is selected by a row address, on at least one bit line to sense and amplify the codeword, wherein a latch error flag is generated to include information on whether errors exist in codewords during the sampling period, and wherein an EQS operation is performed based on the latch error flag, during the operation period, for memory cells that store an erroneous codeword among the codewords” in a semiconductor device as claimed in the independent claim 1.  Claims 2-13 are also allowed because of their dependency on claim 1; or
Per claim 14: there is no teaching, suggestion, or motivation for combination in the prior art to “an EQS control circuit configured to operate so that a latch error flag, including information on whether errors exist in codewords, is generated based on the sampling period signal and configured to operate so that an EQS operation is performed based Page 5 of 11U.S. Serial No.: 16/909,184PATENT DOCKET: PA4049-1X on the latch error flag and the operation period signal for memory cells that store an erroneous codeword among the codewords, wherein the EQS control circuit generates an EQS active command during the sampling period, wherein the ECS active command is generated to perform an ECS active operation to load a codeword, stored in at least one memory cell, connected to a row path that is selected by a row address, on at least one bit line to sense and amplify the codeword” in a semiconductor device as claimed in the independent claim 14.  Claims 15-20 are also allowed because of their dependency on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.